PER CURIAM.
Two reasons are assigned in support of this motion, namely: “First. Because the said writ of error is in effect from the judgment of this court to this court. Second. Because the learned trial judge had no authority to allow and sign the bill of exceptions (which said writ of error is to review) at the time when allowed and signed.” In the special circumstances, these reasons, we think, do not furnish good ground for the allowance of the motion to dismiss or affirm, and the same must be denied. It is, however, proper for us to add that, in denying this motion, we are not to be understood as intimating any opinion upon the question of the legal sufficiency of the exception taken by the defendant below to the charge of the court, or as to any question touching the merits of the case. Motion denied.